 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    KRISTINA RAYE WELLER, et al.,                        Case No. 2:19-cv-01405-JCM-BNW
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    UNITED SERVICES AUTOMOBILE
      ASSOC., et al.,
10
                             Defendants.
11

12
            On December 26, 2019, Defendant Auto Injury Solutions, Inc. filed a Demand for Prior
13
     Discovery. (ECF No. 51.) Defendant is advised that under Local Rule 26-8, discovery requests
14
     are not to be filed with the court, unless the court orders otherwise. Accordingly, Defendant is
15
     advised that the court will not take further action with respect to ECF No. 51.
16

17
            DATED: December 27, 2019
18

19

20                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
